Citation Nr: 0100996	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for a heart disorder 
based on inservice tobacco use.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




REMAND

The veteran had active duty from August 1943 to January 1946, 
from March 1947 to March 1950, and from April 1950 to April 
1953.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Moreover, the Board finds that a remand is required to obtain 
further medical evidence on the issues appealed.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), requires that assistance to the 
veteran shall include providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  Under that statute, an examination or opinion 
is necessary if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant)

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent 
symptoms of disability; and
(B) indicates that the disability or symptoms may be 
associated with the claimant's active ... service; but
(C) does not contain sufficient medical evidence ... to 
make a decision on the claim.

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

A review of the file shows that in October 1997, when the 
veteran filed his claim of entitlement to service connection 
for a heart disorder based on tobacco use and nicotine 
dependence, he claimed that he had a nicotine dependence that 
started during service.  VA General Counsel has concluded 
that, under certain circumstances, service connection for 
disease or injury resulting in disability or death that was a 
direct result of tobacco use arising out of nicotine 
dependence that occurred during service may be established.  
See VAOPGCPREC 19-97, 62 Fed. Reg. 37954; VAOPGCPREC 2-93, 58 
Fed. Reg. 42746 (1993). (The Board notes that precedent 
opinions of the General Counsel are binding on the Board, 
pursuant to 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999)).  
Although recently enacted legislation prohibits service 
connection of a disability on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service, see 38 U.S.C.A. § 1103 
(West Supp. 1999), this statute applies only to claims filed 
after June 9, 1998.  As noted previously, the veteran's claim 
for service connection for a heart disability predicated on a 
theory of cigarette smoking was filed in October 1997.  Where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO 
must therefore consider the law as it existed prior to June 
9, 1998, in adjudicating this claim.

The medical evidence and lay statements, including from 
family and a long-term  acquaintance, indicates that the 
veteran has a history of continuous tobacco use dating back 
to during his period of active service until he had a heart 
attack.  VA medical records show pertinent diagnoses of 
unstable angina and three vessel coronary artery disease in 
August 1984, when cardiac catheterization was performed.  In 
June 1985, the veteran underwent coronary artery bypass.  The 
report of a recent VA heart examination in June 1999 shows 
that after review of the claims file, the examiner noted that 
the veteran had multiple risk factors for coronary artery 
disease including age, male gender, elevated cholesterol, and 
cigarette use.  With respect to tobacco use, the examiner 
noted that the medical record included evidence showing that 
when the veteran was hospitalized in September 1950, the 
veteran reported smoking one package per day.  

The examiner in the June 1999 VA heart examination concluded 
that it was unclear to the examiner whether the veteran was 
dependent or not dependent on the basis of the evidence 
available.  The examiner indicated that therefore, he was 
unable to address that question without resorting to pure 
conjecture.  The examiner further stated, however, that 
questions of dependency were more appropriately answered by 
individuals who specialize in addiction therapy.  In this 
regard, the examiner also concluded that if nicotine 
dependence was incurred in the service, it was at least as 
likely as not that a causal relationship existed between the 
veteran's coronary artery disease and nicotine dependence.

Based on these statements by the examiner during the June 
1999 VA examination, the Board believes that an examination 
and opinion from a medical examiner who specializes in 
addiction therapy and/or nicotine dependence, would be 
beneficial in deciding the claim for service connection for 
nicotine dependence.  As the examiner indicated, an opinion 
on the question of the presence and etiology of any nicotine 
dependence would be more appropriately answered by an 
individual who specializes in addiction therapy.  Thus, the 
Board believes that the facts in this case warrant an 
examination and opinion on these questions, from a specialist 
in psychiatric diseases, particularly substance or nicotine 
dependence.

Moreover, the possibility exists that the provisions of 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954; VAOPGCPREC 2-93, 58 
Fed. Reg. 42746 may provide a basis for entitlement to 
service connection for a heart disorder based on inservice 
tobacco use.  Thus, the case must be remanded for resolution 
of these inextricably intertwined issues.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. 5107 (West 1991).  
The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the duty to assist 
includes the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board finds that a 
contemporaneous VA examination subsequent to obtaining any 
further medical records is warranted.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1. The RO should take appropriate steps 
in order to obtain and associate with the 
claims file any outstanding records of 
the veteran's VA or private medical 
treatment for heart problems or nicotine 
dependence not already associated with 
the file.  In addition, the RO should 
take appropriate steps to contact the 
veteran and instruct him to submit all 
medical evidence which tends to support 
his assertions that his heart diagnoses 
were due to smoking during service or to 
nicotine dependency which began in 
service.

2.  The case should then be referred for 
an examination and opinion by a physician 
specialist in psychiatric diseases, 
particularly substance or nicotine 
dependence, if feasible.  The claims 
folder must be made available to the 
physician, who should be asked whether 
the evidence shows that the veteran meets 
the criteria necessary to diagnose 
dependence on nicotine as defined in the 
Diagnostic and Statistical Manual of the 
American Psychiatric Association.  If so, 
the physician should be asked whether it 
is at least as likely as not that such 
dependence was acquired in service and 
resulted in the continued use of tobacco 
products after service.  

If the veteran is diagnosed with nicotine 
dependence, which is determined to have 
been acquired in service and to have 
resulted in the continued use of tobacco 
products after service, then the veteran 
should be afforded a special heart 
examination by a heart specialist.  The 
claims folder must be made available to 
the examiner prior to the heart 
examination, and all indicated tests and 
studies should be accomplished.  The 
examiner should provide a diagnosis for 
all existing heart related disabilities 
and determine whether it is at least as 
likely as not that any service-connected 
acquired nicotine dependence was the 
proximate cause of or aggravated any 
existing heart disability.  If the 
examiner finds aggravation, the degree of 
the aggravation should be indicated, to 
the extent feasible.  

3.  Subsequently, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





